t c memo united_states tax_court ross m muir petitioner v commissioner of internal revenue respondent filed date docket no ross m muir pro_se tracy anagnost martinez for respondent memorandum opinion parr judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure -- dollar_figure dollar_figure t ' percent of the interest due on dollar_figure - - respondent also determined that petitioner is liable for increased interest on underpayments attributable to tax-motivated for the entire transactions as defined in sec_6621 underpayment_of_tax for the sole issue for our decision is whether the statutory periods of limitations for assessing and collecting the deficiencies in and additions to petitioner's federal income taxes for and have expired we hold they have not background some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner is an attorney who resided in rochester minnesota at the time he filed his petition in this case petitioner filed his federal_income_tax returns for the taxable years and on date and october ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_6621 formerly sec_6621 was redesignated pursuant to tax_reform_act_of_1986 publaw_99_514 sec c 100_stat_2744 petitioner asserts on brief that interest on the deficiency should be abated pursuant to sec_6404 consideration of petitioner's request for abatement of interest is premature however as there has been neither an assessment of interest nor a final_determination by respondent not to abate the interest see sec_6404 9g as currently in effect see also 110_tc_20 respectively on each return petitioner claimed a substantial loss from his investment in a limited_partnership relating to among other things enhanced oil recovery technology on march and petitioner and respondent respectively executed a form 872-a special consent to extend the time to assess tax related to the taxable_year ended date on its face form 872-a states that the tax due for the specified year may be assessed on or before the 90th ninetieth day after a the internal_revenue_service office considering the cask receives form 872-t notice of termination of special consent to extend the time to assess tax from the taxpayer s or b the internal_revenue_service matls form 872-t to the taxpayer s or c the internal_revenue_service matls a notice_of_deficiency for such period s except that if a notice_of_deficiency is sent to the taxpayer s the time for assessing the tax for the period s stated in the notice_of_deficiency will end days after the period during which the making of an assessment was prohibited x on october and petitioner and respondent respectively executed a form 872-a related to the taxable_year ended date that form 872-a contained the language quoted above with respect to termination of the extension agreement on date respondent issued a notice_of_deficiency to petitioner at no time before respondent's - issuance of the notice_of_deficiency did respondent or petitioner or anyone acting on petitioner's behalf terminate the form 872-a agreements by mailing to or filing with the other party a form 872-t notice of termination of special consent to extend the time to assess tax petitioner timely filed a petition to this court for redetermination of the deficiency affirmatively pleading that the periods of assessment of the taxes for and had expired and alleging error in respondent's determinations that disallowed the deductions related to his investment in the limited_partnership discussion petitioner asserts that the form 872-a extension agreements terminated by operation of law within a reasonable_time after execution and therefore assessment of the taxes for and is barred by the statute_of_limitations respondent sall items in the notice_of_deficiency have been resolved in accordance with the court's disposition of the issues in 99_tc_132 affd sub nom 28_f3d_1024 10th cir the test case in the elektra hemisphere group of tax_court cases see also acierno v commissioner tcmemo_1997_441 affd without published opinion 185_f3d_861 3d cir karlsson v commissioner tcmemo_1997_432 and vanderschraaf v commissioner tcmemo_1997_306 affd without published opinion 211_f3d_1276 9th cir which also involved tax_shelter limited_partnerships and which resolved the issues in a manner consistent with krause v commissioner supra specifically petitioner contends that the form 872-a continued - contends that the period of limitations was extended by agreement and that neither respondent nor petitioner terminated the agreement before issuance of the notice_of_deficiency we agree with respondent sec_6501 generally provides that taxes imposed by the internal_revenue_code must be assessed within years from the time that the return is filed the notice_of_deficiency was not sent to petitioner within years of his filing of either the return for or thus respondent's determinations will be time-barred unless they fall within an exception to the general_rule one exception is under sec_6501 which provides that the period for assessment may be extended by agreement if such agreement is executed before the period of assessment has expired form 872-a plainly constitutes such an agreed-upon continued should not extend the time to assess tax to twelve years after the notice_of_deficiency was issued or sixteen years after the original signing of form 872a petitioner is mistaken in his contentions about the extension of time provided by the forms 872-a the agreements to extend the time to assess terminated upon respondent's issuance of the notice_of_deficiency thus the agreement to extend the time to assess the tax due for terminated less than years after execution and the agreement to extend the time to assess the tax due for terminated within years of execution the period of limitations remained suspended after the mailing of the notice_of_deficiency by reason of sec_6503 see also sec_6213 sec_6501 provides in relevant part continued -- - extension as contemplated by the statute 907_f2d_25 2d cir affg tcmemo_1989_516 the form 872-a extension although of indefinite duration when executed by its terms provides specific procedures for its termination in a court-reviewed opinion we held that extension agreements that contain specific termination provisions do not expire by operation of law after a reasonable_time see 91_tc_957 issuance of notices of deficiency terminated form 872-a agreements executed more than years earlier rather such agreements terminate only by the express provisions of the agreement see eg 86_f3d_260 lst cir affg 105_tc_157 69_f3d_64 5th cir affg tcmemo_1994_55 20_f3d_1128 11th cir affg tcmemo_1993_17 951_f2d_232 9th cir stenclik v commissioner supra pincite wall v continued extension by agreement ---where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon - j- commissioner 875_f2d_812 10th cir 37_fedclaims_60 affd without published opinion 132_f3d_52 fed cir estate of camara v commissioner supra finally under the form 872-a procedure the length of the extension is irrelevant since it is necessarily acquiesced in by the taxpayer who does not file the form 872-t to bring the extension period to a close see stenclik v commissioner supra in this case it is undisputed that petitioner never sent a form 872-t to respondent to terminate the agreement in accordance with the reasoning set forth in estate of camara v commissioner supra we hold that assessment of petitioner's taxes due for and is not barred by the statute_of_limitations to reflect the foregoing decision will be entered for respondent
